Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 26, 2017

The Court of Appeals hereby passes the following order:

A17A1297. FLORES v. NORTHSIDE HOSPITAL FORSYTH, et al.

      This appeal arose pursuant to this Court’s grant of an application for
discretionary appeal of a workers’ compensation award. Upon consideration of the
entire record in the matter, as well as the oral arguments of the parties, it is hereby
ordered that the appeal is DISMISSED as having been improvidently granted.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.